Exhibit 99.1 1700-700 West Pender Street Vancouver, BC V6C 1G8 Canada Tel: (604) 688-9368Fax: (604) 688-9336 www.kobexminerals.com TSX-V:KXM ïNYSE-MKT:KXM NEWS RELEASE Kobex Minerals announces Executive Resignation Vancouver, BC – May 31, 2013 – Kobex Minerals Inc. (the “Company” or “Kobex”) (TSX.V:KXM, NYSE MKT:KXM) – announces the resignation of Dr. Roman Shklanka as Executive Chairman of Kobex Minerals Inc.As disclosed previously Dr. Shklanka has informed the Company he will not stand for re-election at the Company’s upcoming annual general and special meeting.Dr. Shklanka will continue as a non-executive Director and Chairman of the Company until that date. The Company wishes to thank Dr. Shklanka for his contribution to Kobex and wishes him success in his future endeavours. For further information contact: Kobex Minerals Inc. Alfred Hills, President Tel: 604-688-9368 / Fax: 604-688-9336 investor@kobexminerals.com On behalf of the Board of Directors KOBEX MINERALS INC. “Alfred Hills” Alfred Hills, President and CEO Neither the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release. 4
